Exhibit 10.17

REVISED OFFER

 

September 4, 2015

 

 

Jeff Kogl

 

Dear Jeff,    

 

On behalf of Entellus Medical, I am pleased to extend to you an offer for
employment as a Vice President of Business Development and Strategy directly
reporting to me. You bring a skill set to this company that is essential to
achieving our goals and I look forward to your contributions.

 

In this exempt, full-time position with Entellus you will be paid an annual
salary of $275,000.00 payable in accordance with the company’s standard payroll
policies (currently semi-monthly). You will also be eligible through the
Entellus bonus program to earn a pro-rated bonus which has a target of 35% of
your base salary.  

 

We have also agreed to a one-time signing bonus of $40,000, payable on the first
available payroll following your start date.  In the event you decide to
voluntarily terminate your employment without good reason or Entellus terminates
your employment due to performance within your first twelve months of
employment, the signing bonus shall be repayable to the company on a pro-rated
basis and deducted from your final paycheck.  


You will also be eligible for a 6 month severance package in accordance with our
standard Vice President Plan.  Furthers details will be provided after your
start date.

 

You are also eligible for the benefit programs by Entellus Medical including
medical, dental, life, disability, 401k, PTO, and paid holidays. All of this
information will be reviewed with you during New Hire Orientation on your first
day of employment.  Personal-Time-Off (PTO) will accrue monthly at a rate of 20
days per year.

 

Subject to board approval, you will also be granted a stock option for 100,000
shares at a price to be determined, by the Board, pursuant to a separate Stock
Option Agreement that will be prepared after your first day of employment. The
shares will vest over four years and are subject to a 1 year 25% cliff
vesting.  The remaining options will vest on a monthly basis over the remaining
36 months of the agreement.  These options may be exercised up to 10 years from
the date of grant, so long as you are a full-time employee of the company.

 

Enclosed you will find our standard Inventions Assignment, Confidentiality and
Non-Competition Agreement which we would ask you to review carefully.  Please
execute and return this Agreement to Debbie Kahl, Director of Human Resources,
at your earliest convenience.  The agreement is required to be signed prior to
your first day of employment, as the offer is contingent upon execution of the
Agreement.

 

Our offer is also contingent upon the successful completion of a criminal
background check.  After accepting our offer details will be sent to you on our
background check process. If any adverse information is discovered through the
background check process Debbie will be in touch with you to discuss steps you
will need to take.

 

 

--------------------------------------------------------------------------------

 

Your employment with Entellus Medical will be “at-will.”  This means that you
may terminate the employment relationship at any time for any reason, with or
without prior notice, and that Entellus retains the same right.  No contract of
employment other than “at-will” is expressed or implied, either by this offer or
by any oral or written statements made prior or after this offer.  

 

This written offer of employment constitutes the entire understanding of the
parties, supersedes all prior discussions, representations and understandings.  

 

 

All of us at Entellus Medical look forward to you joining our team and the
future contributions you will make to the organization.

 

 

Sincerely,

 

/s/ Robert S. White        

Robert S. White

President & CEO

 

 

I accept Entellus Medical Inc.’s offer of employment and acknowledge the terms
and conditions of employment.

 

 

 

Accepted by:   /s/ Jeff KoglDate:10/22/2015      

 

Start date:     10/27/2015            

 

 